         Case 5:18-cv-01194-GEKP Document 240 Filed 09/09/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EUGENE SCALIA, 1
Acting Secretary of Labor,                                     CIVIL ACTION
                     Plaintiff
              v.

EAST PENN MANUFACTURING CO.,
INC.,                                                          No. 18-1194
              Defendant


                                             ORDER

        AND NOW, this        # ~ a y of September, 2020, upon consideration of Defendant's

Motion to Exclude Opinion Testimony of Dr. Robert G. Radwin (Doc. No. 171), Plaintiffs Motion

in Limine to preclude Dr. Jeffrey Fernandez from testifying as to his time measurements and the

"Hawthorne Effect" (Doc. No. 172), Plaintiffs Motion to Exclude Report and Testimony of Brian

T. Farrington (Doc. No. 170), the Responses in Opposition (Doc. Nos. 195-197,) the Replies in

Support (Doc. Nos. 199-201), and oral argument held on July 22, 2020, it is ORDERED that:

        1.     Defendant's Motion to Exclude Opinion Testimony of Dr. Robert G. Radwin (Doc.

No. 171) is DENIED as set forth in the accompanying Memorandum;

       2.      Plaintiffs Motion in Limine to preclude Dr. Jeffrey Fernandez from testifying as to

his time measurements and the "Hawthorne Effect" (Doc. No. 172) is DENIED as set forth in the

· accompanying Memorandum; and




         Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Eugene Scalia is
substituted for R. Alexander Acosta as the plaintiff in this action.

                                                  1
      Case 5:18-cv-01194-GEKP Document 240 Filed 09/09/20 Page 2 of 2



      3.      Plaintiff's Motion to Exclude Report and Testimony of Brian T. Farrington (Doc.

No. 170) is GRANTED IN PART and DENIED IN PART as set forth in the accompanying

Memorandum.



                                                 BY THE COURT:




                                             2
